09-4304-ag
         Niazov v. Holder
                                                                                       BIA
                                                                                   Lamb, IJ
                                                                               A097 227 588
                                                                               A097 227 590
                                                                               A096 497 100
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 24 th day of September, two thousand ten.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                       Chief Judge,
 9                GUIDO CALABRESI,
10                DEBRA ANN LIVINGSTON,
11                       Circuit Judges.
12       ______________________________________
13
14       MICHAEL NIAZOV, OLGA NIAZOV, YOSEF
15       NIAZOV,
16                Petitioners,
17
18                                                              09-4304-ag
19                          v.                                  NAC
20
21
22       ERIC H. HOLDER, JR., UNITED STATES
23       ATTORNEY GENERAL,
24                Respondent.
25       ______________________________________
26
27       FOR PETITIONERS:              H. Raymond Fasano, New York, New
28                                     York.
29
30       FOR RESPONDENT:               Tony West, Assistant Attorney
31                                     General, Civil Division; Douglas E.
32                                     Ginsburg, Assistant Director;
1                              Catherine B. Bye, Trial Attorney,
2                              Office of Immigration Litigation,
3                              Civil Division, United States
4                              Department of Justice, Washington,
5                              D.C.
6
7        UPON DUE CONSIDERATION of this petition for review of a

8    Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioners, Michael and Yosef Niazov, natives of

12   Uzbekistan and citizens of Israel, and Olga Niazov, a native

13   of Kazakhstan and citizen of Israel, seek review of a

14   September 16, 2009, order of the BIA affirming the January

15   14, 2008, decision of Immigration Judge (“IJ”) Elizabeth A.

16   Lamb denying their application for asylum, withholding of

17   removal, and relief under the Convention Against Torture

18   (“CAT”).     In re Michael Niazov, Olga Niazov, Yosef Niazov,

19   Nos. A097 227 588, A097 227 590, A096 497 100 (B.I.A. Sept.

20   16, 2009), aff’g Nos. A097 227 588, A097 227 590, A096 497

21   100 (Immig. Ct. N.Y.C. Jan. 14, 2008).     We assume the

22   parties’ familiarity with the underlying facts and

23   procedural history of the case.

24       Under the circumstances of this case, we review the

25   IJ’s decision as modified by the BIA decision.     See Xue Hong



                                     2
1    Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

2    2005).   The applicable standards of review are well-

3    established.   See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin

4    Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

5        Petitioners argue that the agency erred in finding that

6    they did not establish past persecution because it failed to

7    consider the aggregate effect of the harassment and

8    discrimination they experienced in Israel.       In Manzur, we

9    held that the agency errs when it considers a petitioner’s

10   alleged harm as “isolated incidents” and disposes of them

11   “without determining how they affected the significance of

12   the other incidents.”   See Manzur v. U.S. Dep’t of Homeland

13   Sec., 494 F.3d 281, 290 (2d Cir. 2007); see also Poradisova

14   v. Gonzales, 420 F.3d 70, 79 (2d Cir. 2005).       Here, the BIA

15   collectively addressed the “harassment and possible

16   employment discrimination” described by the lead petitioner

17   and found that it was insufficiently severe to constitute

18   persecution.   See Fatin v. INS, 12 F.3d 1233, 1240 (3d

19   Cir.1993) (“[P]ersecution does not encompass all treatment

20   that our society regards as unfair, unjust, or even unlawful

21   or unconstitutional.”); see also Tian-Yong Chen v. INS, 359

22   F.3d 121, 127 (2d Cir. 2004).       The IJ similarly considered


                                     3
1    the harm petitioners suffered in the aggregate, stating that

2    “what happened to [them] in Israel” did not constitute

3    persecution.   Manzur, 494 F.3d at 290.      Specifically, the

4    lead petitioner failed to show that the inferior jobs and

5    military positions he received were a result of ethnic

6    discrimination and not due to a lack of qualifications on

7    account of his limited knowledge of Hebrew and his high-

8    school education.   Furthermore, the alleged employment

9    discrimination the lead petitioner described does not compel

10   the finder of fact to conclude that he was persecuted.       See

11   Guan Shan Liao v. U.S. Dep’t of Justice, 293 F.3d 61, 67 (2d

12   Cir. 2002) (applicant must show at least a “deliberate

13   imposition of a substantial economic disadvantage”).       The

14   lead petitioner also did not allege any sufficiently

15   significant physical harm.   Cf. Beskovic v. Gonzales, 467

16   F.3d 223, 226 (2d Cir. 2006) Although the lead petitioner

17   alleged that he was called a “goy” and told to go home by

18   one police officer, persecution involves harm that rises

19   above such “mere harassment.”       See Ivanishvili v. U.S. Dep’t

20   of Justice, 433 F.3d 332, 341 (2d Cir. 2006).

21       Therefore, because it properly considered the harm the

22   petitioners suffered both as isolated experiences and in the



                                     4
1    aggregate, the agency did not err in concluding that they

2    failed to establish past persecution.     See Manzur, 494 F.3d

3    at 290; Tian-Yong Chen, 359 F.3d at 127; Poradisova, 420

4    F.3d at 79-80.   Petitioners do not challenge the agency’s

5    determination that they failed to establish a well-founded

6    fear of persecution apart from their unavailing claims of

7    past persecution or their eligibility for CAT relief.

8        For the foregoing reasons, the petition for review is

9    DENIED.   As we have completed our review, any stay of

10   removal that the Court previously granted in this petition

11   is VACATED, and any pending motion for a stay of removal in

12   this petition is DISMISSED as moot.     Any pending request for

13   oral argument in this petition is DENIED in accordance with

14   Federal Rule of Appellate Procedure 34(a)(2), and Second

15   Circuit Local Rule 34.1(b).

16                                 FOR THE COURT:
17                                 Catherine O’Hagan Wolfe, Clerk
18
19
20




                                    5